Per Curiam:
This Court has, in general, appellate jurisdiction only. It is true that by Article 104 of the Constitution of 1913, it has original jurisdiction to issue writs of habeas corpus, but only “ at the instance of any person in actual custody. ’ ’
We construe this Article to mean that this Court has jurisdiction to liberate a person actually and illegally detained against his own will; but we. do not think that it was intended to give this Court original jurisdiction over minors and insane persons so as to take cognizance of conflicting claims to the custody of such persons, or to give such custody to one party in preference to another; at least, when the right to such custody has not been previously decreed by a competent tribunal.
Moreover, the question of the status and custody of the alleged insane person is now pending before the proper tribunals; which, of itself excludes any concur*291rent jurisdiction that we might otherwise have in the premises.
Writ refused, March 13th, 1914.
Rehearing refused, March 18th, 1914.
Claiborne, J., takes no part.